
	
		I
		112th CONGRESS
		2d Session
		H. R. 3856
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. Southerland (for
			 himself, Mr. Ross of Florida,
			 Mr. Rivera,
			 Mr. West, Mrs. Adams, Mr.
			 Miller of Florida, Mr.
			 Rooney, Mr. Buchanan, and
			 Mr. Webster) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To limit the authority of the Administrator of the
		  Environmental Protection Agency with respect to certain numeric nutrient
		  criteria, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Waters Partnership Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)The Environmental Protection Agency has
			 repeatedly described the State of Florida as having some of the most
			 progressive nutrient management strategies in the Nation.
			(2)The Environmental Protection Agency agrees
			 with Florida that the Federal Water Pollution Control Act envisions that States
			 have the primary role in establishing and implementing water quality standards
			 for their waters.
			(3)The Environmental Protection Agency has
			 repeatedly referenced its desire to work cooperatively with States in the
			 development and implementation of numeric nutrient criteria.
			(4)The Environmental Protection Agency has
			 stated that upon approval of Florida’s numeric nutrient criteria, the
			 Administrator will promptly initiate rulemaking to repeal federally promulgated
			 numeric nutrient criteria.
			(5)The Florida Environmental Regulation
			 Commission, on December 8, 2011, adopted numeric nutrient criteria for
			 Florida’s fresh water bodies and estuary systems, which included a firm
			 regulatory schedule for adoption of additional marine criteria.
			(6)The Environmental Protection Agency has
			 stated that if Florida adopts, and the Administrator approves, numeric nutrient
			 criteria for any waters for which the Environmental Protection Agency has not
			 yet proposed or promulgated Federal numeric nutrient criteria, the
			 Environmental Protection Agency will not propose or promulgate corresponding
			 Federal numeric nutrient criteria.
			3.Sense of
			 CongressIt is the sense of
			 Congress that the Administrator should take into account the effect of numeric
			 nutrient criteria on the economy, job creation, consumers, municipalities,
			 agriculture, small business, and other affected sectors, using State data,
			 information, and independent studies to ensure to accountability, and that the
			 Administrator should not promulgate or enforce any numeric nutrient criteria
			 that would result in a negative economic impact of 15 percent or higher on any
			 such sector.
		4.Numeric nutrient
			 criteriaThe Administrator may
			 not propose, promulgate, or enforce any numeric nutrient criteria for any
			 streams, lakes, springs, canals, estuaries, or marine waters of the State of
			 Florida, until the Administrator makes a final determination in accordance with
			 section 303(c) of the Federal Water Pollution Control Act (33 U.S.C. 1313(c))
			 regarding the Florida amended rule. If the Administrator determines under such
			 section that the Florida amended rule meets the requirements of the Federal
			 Water Pollution Control Act, then the Administrator may not enforce, and shall
			 withdraw, section 131.43 of title 40, Code of Federal Regulations, in its
			 entirety and may not propose or promulgate any numeric nutrient criteria for
			 any streams, lakes, springs, canals, estuaries, or marine waters of the State
			 of Florida based on the January 14, 2009, determination.
		5.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Florida amended
			 ruleThe term Florida
			 amended rule means chapters 62–302 and 62–303 of the Florida
			 Administrative Code, as approved for adoption by the Florida Environmental
			 Regulation Commission on December 8, 2011, and submitted on December 9, 2011,
			 to the Florida Legislature for ratification.
			(3)January 14,
			 2009, determinationThe term January 14, 2009,
			 determination means the determination issued by the Environmental
			 Protection Agency on January 14, 2009, under section 303(c)(4)(B) of the
			 Federal Water Pollution Control Act, regarding numeric nutrient criteria for
			 the State of Florida.
			(4)Numeric nutrient
			 criteriaThe term numeric nutrient criteria means
			 specific numerical criteria for any species of nitrogen or phosphorus developed
			 to meet the water quality requirements of section 303 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1313).
			
